        Case 2:13-cv-07060-CM-KHP Document 442 Filed 03/09/20 Page 1 of 1
                                              250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                              NEW YORK, NY 10019-9601    BEIJING, BERLIN, BRUSSELS,
                                                                         DENVER, HONG KONG, LONDON,
                                                                         LOS ANGELES, NEW YORK,
                                              TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                              FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHA
                                                                         SINGAPORE, TOKYO, WASHINGTON, D.C
                                              WWW.MOFO.COM

                                                                                          03/10/2020


                                                                        Writer’s Direct Contact
  March 9, 2020                                                         +1 (212) 336.4079
                                                                        JBeha@mofo.com


  Hon. Katharine H. Parker
  United States Magistrate Judge, Southern District of New York
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street, Room 750
  New York, New York 10007-1312



          Re:     Pearlstein v. Blackberry Limited, No. 1:13-cv-7060 (CM) (KHP) (S.D.N.Y.)



  Dear Judge Parker:

         We write on behalf of all parties concerning the conference currently scheduled for
  4:00 p.m. on March 11, 2020. The parties have conferred and agree that there are no
  outstanding issues they wish to address with the Court at the conference. The parties
  therefore respectfully request that the conference be adjourned.

  Respectfully submitted,
  /s/ James J. Beha II
  James J. Beha II


  cc:     All counsel of record (by ECF)

APPLICATION GRANTED: The Status Conference in this matter that is scheduled for Wednesday,
March 10, 2020 at 4:00 p.m. in Courtroom 17D, 500 Pearl Street, New York, NY 10007 is hereby
rescheduled to Monday, May 11, 2020 at 10:30 a.m.




                                                                                   03/10/2020




  ny-1880653
